DETAILED ACTION

This action is responsive to papers filed on 8/19/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
In view of the appeal brief filed on 8/19/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688                                                                                                                                                                                                        

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 7, 10, 12-14, and 18-25 are rejected under 35 U.S.C. 101 because, while the claims herein are directed to a method and/or system, which could be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Regarding claim 1, the claim recites, in part, obtaining a psychographic profile of an individual, wherein the psychographic profile comprises psychographic dimension values quantifying respective psychographic dimensions associated with the individual, and wherein each of the psychographic dimensions corresponds to one or more of an interest, an attitude, or an opinion of the individual; determining that the individual is associated with a particular psychographic profile group by comparing the psychographic dimensions of the psychographic profile to corresponding psychographic dimensions of each of one or more psychographic profile groups and determining that at least one of the psychographic dimension values of the psychographic profile meets a threshold criteria for a corresponding psychographic dimension of the particular psychographic profile group; retrieving content for the individual, wherein retrieving the content comprises: accessing multiple instances of content associated with the particular psychographic group, each instance of content including a respective set of psychographic dimensions, each psychographic dimension of the respective set of psychographic dimensions associated with a respective threshold psychographic dimension value; comparing, for each instance of content, each of the threshold psychographic dimension values to psychographic dimension values of the particular psychographic profile; and determining, for each instance of content, a content similarity score based on a number of psychographic dimension values of the psychographic profile that exceed corresponding threshold psychographic dimension values associated with the instance of content, wherein the retrieved electronic content for the individual comprises an instance of content from the multiple instances of content having a greatest content similarity score; selecting a template associated with the particular psychographic profile group, the template specifying content attributes comprising a first set of color data for graphical elements within the content and a first font to be applied to text within the content; determining that the content has a second set of color data for the graphical elements and a second font applied to the text; based on the template, altering the electronic content by changing the graphical elements to be displayed with the first set of color data rather than the second set of color data and changing the second font applied to the text within the electronic content into the first font, and transmitting the content, as altered, to the user.
Regarding claims 13 and 20, the claims recite in part creating a template specifying content attributes comprising a first set of color data for graphical elements and a first font to be applied to text; obtaining a psychographic profile of an individual, wherein the psychographic profile comprises psychographic dimension values quantifying respective psychographic dimensions associated with the individual, and wherein each of the psychographic dimensions corresponds to one or more of an interest, an attitude, or an opinion of the individual; determining that the individual is associated with a particular psychographic profile group by comparing the psychographic dimensions of one or more psychographic profile groups and determining that at least one of the psychographic dimension values of the psychographic profile meets a threshold criteria for a corresponding psychographic dimension of the particular psychographic profile group; retrieving content for the individual, wherein retrieving the electronic content comprises:  accessing multiple instances of content associated with the particular psychographic group, each instance of content including a respective set of psychographic dimensions, each psychographic dimension of the respective set of psychographic dimensions associated with a respective threshold psychographic dimension value; comparing, for each instance of content, each of the threshold psychographic dimension values to psychographic dimension values of the particular psychographic profile; and determining, for each instance of content, a content similarity score based on a number of psychographic dimension values of the psychographic profile that exceed corresponding threshold psychographic dimension values associated with the instance of content, wherein the retrieved electronic content for the individual comprises an instance of content from the multiple instances of content having a greatest content similarity score; selecting the template based on the particular psychographic profile group; determining that the content has a second set of color data for graphical elements of the electronic content and a second font applied to the text; based on the template, altering the content by changing the graphical elements to be displayed with the first set of color data rather than the second set of color data and changing the second font applied to the text within the content into the first font; and causing to transmit the content, as altered, to the user.
The limitations, as drafted and detailed above, are directed as a whole towards targeting content towards users based on psychographic values, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and more particularly towards advertising, marketing or sales activities or behaviors. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of one or more processing devices (claim 1), user device (claims 1, 13, 20), electronic content (claims 1, 13, 20, not specifically an additional element, but it hints at it with the word “electronic”), content data store (claims 1, 13, and 20, not clearly a computing device but merely a storage of some kind), psychographic data store (claims 1, 13, and 20, not clearly a computing device but merely a storage of some kind), processing hardware (claim 13), non-transitory computer-readable medium (claim 13), and server (claim 20). The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of creating, obtaining, determining, retrieving, accessing, comparing, selecting, altering, and transmitting or causing to transmit) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. There are no additional functional limitations to be considered under prong two.
Accordingly, the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the 
judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one or more processing devices (claim 1), user device (claims 1, 13, 20), electronic content (claims 1, 13, 20, not specifically an additional element, but it hints at it with the word “electronic”), content data store (claims 1, 13, and 20, not clearly a computing device but merely a storage of some kind), psychographic data store (claims 1, 13, and 20, not clearly a computing device but merely a storage of some kind), processing hardware (claim 13), non-transitory computer-readable medium (claim 13), and server (claim 20) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent- eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat' l Ass' n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).
Applicant herein only requires a general purpose computer (see Applicant specification Paragraphs 0067-0073); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.
The dependent claims 2, 5, 7, 10, 12, 14, 18, 19, and 21-25 appear to merely limit implementing the process of a second individual with a second psychographic profile, from which types of data the psychographic profile is identified, setting rules and thresholds to determine when a psychographic profile is part of a psychographic profile group, specifying which portions of a content are alterable, specifying what the content attributes comprise, and selecting of a templates based on higher similarities with the psychographic profile, and therefore only limit the application of the idea, and not add significantly more than the idea (i.e. “PEG” Step 2B=No).
The one or more processing devices (claim 1), user device (claims 1, 13, 20), electronic content (claims 1, 13, 20, not specifically an additional element, but it hints at it with the word “electronic”), content data store (claims 1, 13, and 20, not clearly a computing device but merely a storage of some kind), psychographic data store (claims 1, 13, and 20, not clearly a computing device but merely a storage of some kind), processing hardware (claim 13), non-transitory computer-readable medium (claim 13), and server (claim 20) are each functional generic computer components that perform the generic functions of creating, obtaining, determining, retrieving, accessing, comparing, selecting, altering, and transmitting or causing to transmit, all common to electronics and computer systems.
Applicant's specification does not provide any indication that the one or more processing devices (claim 1), user device (claims 1, 13, 20), electronic content (claims 1, 13, 20, not specifically an additional element, but it hints at it with the word “electronic”), content data store (claims 1, 13, and 20, not clearly a computing device but merely a storage of some kind), psychographic data store (claims 1, 13, and 20, not clearly a computing device but merely a storage of some kind), processing hardware (claim 13), non-transitory computer-readable medium (claim 13), and server (claim 20) are anything other than generic, off-the-shelf computer components. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 1, 2, 5, 7, 10, 12-14, and 18-25 are not patent eligible.
	
	Allowable Subject Matter
Claims 1, 2, 5, 7, 10, 12-14, and 18-25 as currently written are allowable over prior art. However, as the rejection under 35 U.S.C. 101 is currently pending and represents a barrier to allowability. Examiner notes that any amendments made to the claims in an attempt to correct pending rejections could drastically alter the claim scope and could open up the possibility of prior art being applied in a future action.

Response to Arguments
Applicant’s arguments in the Appeal Brief filed 8/19/2022 have been found to be persuasive.  Accordingly, that prior art has been removed.  However, there is a new grounds of rejection above which was not previously applied.  Therefore, this action is NON-FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references have been cited to further show the state of the art with respect to targeting content based on psychographic profiles and psychographic profile matching:
		U.S. Pub No. 2016/0232599 to Adrien
U.S. Pub No. 2009/0006206 to Groe
U.S. Patent No. 8,527,869 to Hosea
U.S. Pub No. 2014/0244398 to Wasilewski
U.S. Patent No. 6,757,691 to Welsh
WO 97/41673 to Gerace
EP 0,895,685 to Gerace
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ABDI can be reached on (571) 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3688